Exhibit 10.7

EMPLOYMENT AGREEMENT

THIS AGREEMENT is entered into as of this 17th day of January 2008, by and
between SUFFOLK FIRST BANK, a Virginia banking corporation (hereinafter referred
to as the “Bank”), and Keith B. Hawkins (hereinafter referred to as the
“Executive”).

For and in consideration of their mutual promises, covenants and conditions
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:

1. Employment. The Bank agrees to continue to employ the Executive and the
Executive agrees to continue his employment as Executive Vice President and
Commercial Loan Officer of the Bank upon the terms and conditions stated herein.
The Executive shall report directly to the President and Chief Executive Officer
of the Bank, and render such administrative and management services to the Bank
as are customarily performed by persons situated in a similar executive
capacity. The Executive shall promote the business of the Bank and perform such
other duties as shall, from time to time, be assigned by the President and Chief
Executive Officer of the Bank. The Executive shall periodically disclose all
business activities or commercial pursuits in which Executive is engaged, other
than Bank duties.

2. Compensation.

(a) The Bank shall pay the Executive during the term of this Agreement, as
compensation for all services rendered by him to the Bank, a base salary at the
monthly rate of $11,250 commencing on the effective date of this Agreement
(“Effective Date”). The rate of such salary shall be reviewed initially by the
Board of Directors of the Bank (the “Directors”) on or about January 1, 2009,
and not less often than annually thereafter, and the base salary, as in effect
at any time, shall not be decreased during the term of this Agreement.

(b) During the term of this Agreement, if Executive’s performance meets the
“Standards” set forth in Paragraph 6 of this Agreement and any other criteria or
standards that may be established by the Directors from time to time, Executive
shall be eligible to receive an incentive bonus annually, as determined in the
sole discretion of the Directors.

3. Participation in Retirement and Employee Benefit Plans; Fringe Benefits.

(a) The Executive shall be entitled to participate in any plan relating to
deferred compensation, stock options, stock purchases, pension, thrift, profit
sharing, group life insurance, medical coverage, disability coverage, education,
or other retirement or employee benefits that the Bank has adopted, or may, from
time to time adopt, for the benefit of its executive employees and for employees
generally, subject to the eligibility rules of such plans. The Executive shall
receive at the Bank’s expense group term life insurance equal to five times his
annual base salary, and the Executive shall also be entitled to purchase
additional insurance coverage, at Executive’s expense.

(b) The Executive shall be entitled to twenty (20) vacation days per year plus
such sick leave as is provided to other similarly situated executives of the
Bank.



--------------------------------------------------------------------------------

(c) The Bank shall provide a suitable automobile for business and personal use
by Executive during the term of this Agreement, subject to applicable taxation
regulations and requirements.

4. Term. The Term of this Employment Agreement (“Agreement”) shall be for one
year from the Effective Date, and shall automatically renew for successive
additional one-year terms. Notwithstanding the foregoing, however, the Term
shall end 90 days after the date the Directors give the Executive a written
Notice of Termination, the date of the Executive’s death, or the date of the
Executive’s disability. Employment under this Agreement shall terminate
immediately upon dismissal of the Executive for Cause in accordance with
Paragraph 7 below. The Executive agrees to give his best and exclusive (except
as permitted in Paragraph 5(b) of this Agreement) services to the Bank through
the date of termination of employment hereunder. For purposes of this Agreement,
the date of termination of employment is the last day the Executive is an
employee of the Bank, including the last day of the period during which the
Executive receives any severance pay in lieu of salary as provided in Paragraph
7(c) below.

5. Loyalty; Noncompetition.

(a) During the term of this Agreement, the Executive shall devote his full
efforts and entire business time to the performance of his duties and
responsibilities under this Agreement.

(b) During the term of this Agreement, and for the periods stated below, the
Executive agrees be will not directly or indirectly, own, manage, operate, join,
control or participate in the management, operation or control of, or be
employed by any depository financial institution which competes with the Bank or
any of its subsidiaries in its market area, defined as that geographic area
within 35 miles of any office of the Bank that is open for business on the date
Executive’s employment terminates as provided herein, or is specifically
scheduled by the Bank to be open for business within 6 months of the date
Executive’s employment with the Bank terminates as provided herein, without the
prior written consent of the Bank.

(i) If Executive voluntarily resigns from the employment of the Bank under any
circumstances other than following receipt of Notice of Termination of this
Agreement, the restrictions stated herein shall apply during the twelve months
(365 days) immediately following the date of termination of Executive’s
employment.

(ii) If Executive’s employment terminates for any reason other than as provided
in subparagraph (i) hereof, the restrictions stated herein shall not apply.

(c) The Executive agrees he will hold in confidence all knowledge or information
of a confidential nature with respect to the business of the Bank, or any
subsidiary, received by him during the term of this Agreement and will not
disclose or make use of such information without the prior written consent of
the Bank. The Executive agrees that he will be liable to the Bank for any
damages caused by unauthorized disclosure of such information. Upon termination
of his employment, the Executive agrees to return all records or copies thereof
of the Bank or any subsidiary in his possession or under his control which
relate to the activities of the Bank or any subsidiary.

 

2



--------------------------------------------------------------------------------

(d) The Executive acknowledges that it would not be possible to ascertain the
amount of monetary damages in the event of a breach by the Executive under the
provisions of this Paragraph 5. The Executive agrees that, in the event of a
breach of this Paragraph 5, injunctive relief enforcing the terms of this
Paragraph is an appropriate remedy. If the scope of any restriction contained in
this Paragraph 5 is determined by any court of competent jurisdiction to be too
broad, then such restriction shall be enforced to the maximum extent permitted
by law and the Executive consents that the scope of this restriction may be
modified judicially.

6. Standards. The Executive agrees to accept and shall perform his managerial
duties and responsibilities under this Agreement in accordance with such
reasonable standards expected of employees with comparable positions in
comparable organizations and as may reasonably be established from time to time
by the President and Chief Executive Officer and/or the Directors. The Bank will
provide the Executive with the working facilities and staff customary for
similar executives and necessary for him to perform his duties. As Executive
Vice President, the Executive shall have general supervision over,
responsibility for and control over other subordinate officers, agents and
employees of the Bank, as may be directed by the President and Chief Executive
Officer. The Executive may accept any elective or appointed positions or offices
with any duly recognized associations or organizations whose activities or
purposes are closely related to the banking business, so long as said positions
are for the purpose of generating good will for the Bank, and the
responsibilities of the position do not interfere with the Executive’s
responsibilities at the Bank.

7. Termination and Termination Pay.

(a) The Executive’s employment under this Agreement shall be terminated upon the
death of the Executive during the term of this Agreement and the Bank shall have
no further obligation hereunder.

(b) The Executive’s employment under this Agreement may be terminated at any
time by the Executive upon 90 days’ advance written notice to the Directors.
Upon such termination, the Executive shall be entitled to receive full
compensation and benefits through the effective date of such termination.

(c) The Directors may terminate the Executive’s employment at any time, but any
such termination by the Directors, other than termination for Cause, shall not
prejudice the Executive’s right to compensation or other benefits as otherwise
provided in this Agreement. The Bank shall provide written notice specifying the
grounds for termination for Cause. Termination for Cause means a termination
because of the Executive’s personal dishonesty, willful misconduct, breach of
fiduciary duty involving personal profit, a material failure to meet the
Standards set forth in Paragraph 6 of this Agreement, willful violation of any
law (other than traffic violations or similar offenses), rule, regulation,
regulatory agreement, or a final cease-and-desist order, any material breach of
any provision of this Agreement, engaging in acts constituting sexual
harassment, breach of Bank policies, abuse of alcohol or other drugs, or any
other act or omission that, in the reasonable judgment of the Directors,
reflects adversely on Executive as a representative of the Bank, or the Bank
itself.

 

3



--------------------------------------------------------------------------------

In the event the Bank gives Notice of Termination of this Agreement, other than
termination for Cause, the Executive may elect to resign from his employment
hereunder. If Executive resigns under these circumstances, the Executive shall
be entitled to 90 days’ severance pay and benefits otherwise available
hereunder. Severance pay and benefits payable hereunder will be paid on the
normal payroll dates. The Executive shall have no right to receive compensation
or other benefits for any period after termination for Cause.

(d) Subject to the Bank’s obligations and the Executive’s rights under state and
federal laws, and to the vacation leave, disability leave, sick leave and any
other leave policies of the Bank, the Executive’s employment under this
Agreement automatically shall be terminated in the event the Executive becomes
disabled during the term of this Agreement and it is determined by a physician
selected as stated below that the Executive is unable to perform the essential
functions of his job under this Agreement for sixty (60) business days or more
during any 12-month period. Upon any such termination, the Executive shall be
entitled to receive any compensation the Executive shall have earned prior to
the date of termination but which remains unpaid, and shall be entitled to any
payments provided under any disability income plan of the Bank which is
applicable to the Executive. In the event of any disagreement between the
Executive and the Bank as to whether the Executive is physically or mentally
incapacitated such as will result in the termination of the Executive’s
employment pursuant to this Paragraph 7(d), the question of such incapacity
shall be submitted to an impartial physician licensed to practice medicine in
Virginia for determination and who will be selected by mutual agreement of the
Executive and the Bank. The Bank shall pay the reasonable fees and expenses of
such physician in making any determination required under this Paragraph 7(d).

8. Change in Control.

(a) On the Effective Date (defined below) of a Change in Control (defined
below), if Executive is terminated from his employment by the Bank or is not
offered comparable employment by any successor to the Bank, the Bank shall pay
to the Executive a lump sum cash payment in the amount of 2.99 times Executive’s
then annual base salary.

(b) As used in this Section 8, the following terms shall have the meanings set
forth below:

(i) “Effective Date” means the date on which a Change of Control is consummated.
Anything in this Agreement to the contrary notwithstanding, if a Change in
Control is consummated, if the Executive’s employment with the Bank is
terminated prior to the date on which the Change in Control is consummated, and
if it is reasonably demonstrated by the Executive that such termination of
employment (A) was at the request of a third party who has taken steps
reasonably calculated to effect the Change in Control, or (B) otherwise arose in
connection with or anticipation of the Change in Control, then for all purposes
of this Agreement, the “Effective Date” shall mean the date immediately prior to
the date of such termination of employment.

 

4



--------------------------------------------------------------------------------

(ii) “Change in Control” means:

(A) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of either
(1) the then outstanding shares of common stock of the Bank (the “Outstanding
Common Stock”) or (2) the combined voting power of the then outstanding voting
securities of the Bank entitled to vote generally in the election of directors
(the “Outstanding Voting Securities”). Notwithstanding the foregoing, the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Bank, (ii) any acquisition by the Bank, (3) any
acquisition by, or benefit distribution from, any employee benefit plan (or
related trust) sponsored or maintained by the Bank or any entity controlled by
the Bank, (4) any acquisition pursuant to any compensatory stock option, stock
purchase or other stock plan for employees of the Bank, or (5) any acquisition
pursuant to a reorganization, merger or consolidation, if, following such
reorganization, merger or consolidation, the conditions described in clauses
(1), (2), and (3) of Subsection (C) of this Section (8)(b)(ii) are satisfied; or

(B) Individuals who, as of the date hereof, constitute the Directors (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Directors of the Bank; provided, however, that any individual becoming
a director subsequent to the date hereof whose election or nomination for
election was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board (with his predecessor thereafter ceasing to
be a member); or

(C) Approval by the shareholders of the Bank of the reorganization, merger, or
consolidation of the Bank unless, following such reorganization, merger, or
consolidation, (1) more than 60% of the then outstanding shares of common stock
and the then outstanding voting securities of the resulting entity is then
beneficially owned by all or substantially all of the beneficial owners,
respectively, of the Outstanding Common Stock and Outstanding Voting Securities
immediately prior to such reorganization, merger, or consolidation, (2) no
Person (excluding (a) the Bank, (b) any employee benefit plan (or related trust)
of the Bank or such entity resulting from such reorganization, merger, or
consolidation, and (c) any Person beneficially owning, immediately prior to such
reorganization, merger, or consolidation, 30% or more of the Outstanding Common
Stock or Outstanding Voting Securities, as the case may be) beneficially owns
30% or more of the then outstanding shares of common stock or the combined
voting power of the then outstanding voting securities of the resulting entity,
and (3) at least a majority of the members of the board of directors or other
governing body of the resulting entity were members of the Incumbent Board at
the time of the execution of the initial agreement providing for such
reorganization, merger, or consolidation; or

(D) Approval by the shareholders of the Bank of (1) a complete liquidation or
dissolution of the Bank, or (2) the sale or other disposition of all or
substantially all of the assets of the Bank other than to an entity with respect
to which, following such sale or other disposition, (a) more than 60% of the
outstanding shares of common stock and the then outstanding voting securities of
such entity is beneficially owned by all or substantially all of the

 

5



--------------------------------------------------------------------------------

beneficial owners, respectively, of the Outstanding Common Stock and Outstanding
Voting Securities immediately prior to such sale or disposition; (b) no Person
(excluding (i) Bank, (ii) any employee benefit plan (or related trust) of the
Bank or such entity, and (iii) any Person beneficially owning, immediately prior
to such sale or other disposition, 30% or more of the Outstanding Common Stock
or Outstanding Voting Securities, as the case may be) beneficially owns 30% or
more of the then outstanding shares of common stock or the combined voting power
of the then outstanding voting securities of such entity, and (c) at least a
majority of the members of the board of directors or other governing body of
such entity were members of the Incumbent Board at the time of the execution of
the initial agreement providing for such sale or other disposition of the assets
of the Bank.

9. Additional Regulatory Requirements. Notwithstanding anything contained in
this Agreement to the contrary, it is understood and agreed that the Bank (or
any of its successors in interest) shall not be required to make any payment or
take any action under this Agreement if:

(a) The Bank is declared by any governmental agency having jurisdiction over the
Bank (hereinafter referred to as “Regulatory Authority”) to be insolvent, in
default or operating in an unsafe or unsound manner pursuant to formal or
informal bank regulatory action; or,

(b) In the reasonable opinion of counsel to the Bank, such payment or action
(i) would be prohibited by or would violate any provision of state or federal
applicable to the Bank, including, without limitation, the Federal Deposit
Insurance Act as now in effect or hereafter amended, (ii) would be prohibited by
or would violate any applicable rules, regulations, orders or statements of
policy, whether now existing or hereafter promulgated, of any Regulatory
Authority, or (iii) otherwise would be prohibited by any Regulatory Authority.

10. Successors and Assigns.

(a) This Agreement shall inure to the benefit of and be binding upon any
corporate or other successor of the Bank which shall acquire, directly or
indirectly, by conversion, merger, purchase or otherwise, all or substantially
all of the assets of the Bank.

(b) Since the Bank is contracting for the unique and personal skills of the
Executive, the Executive shall be precluded from assigning or delegating, his
rights or duties hereunder without first obtaining written consent of the Bank.

11. Modification; Waiver; Amendments. No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing, signed by the Executive and on behalf of the Bank by such
officer as may be specifically designated by the Directors. No waiver by either
party hereto, at any time, of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No amendment or
addition to this Agreement shall be binding unless in writing and signed by both
parties, except as herein otherwise provided.

 

6



--------------------------------------------------------------------------------

12. Applicable Law. This Agreement shall be governed in all respects whether as
to validity, construction, capacity, performance or otherwise, by the laws of
the Commonwealth of Virginia, except to the extent that federal law shall be
deemed to apply.

13. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any prevision shall not affect the
validity or enforceability of the other provisions hereof.

14. Counterparts. This Agreement may be executed in any number of counterparts
which, taken together, shall constitute a fully executed document.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first hereinabove written.

 

SUFFOLK FIRST BANK By  

/s/ Darrell G. Swanigan

  Darrell G. Swanigan   President and Chief Executive Officer EXECUTIVE  

/s/ Keith B. Hawkins

  Keith B. Hawkins

 

7